             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

CORTEZ REED
ADC #661395                                               PLAINTIFF

v.                   No. 5:19-cv-135-DPM

MARK GOBER, Sheriff, Drew County;
SEWZAN POTS, Head Jailer, Drew
County; BRIAN SLAUGHTER, Chief
Deputy, Monticello; and DOE, "Mr. Jim,"
Transporter, Monticello                                 DEFENDANTS

                         JUDGMENT
     Reed's complaint and amended complaint are dismissed without
prejudice.

                                 &fv0hs,{J/ #=·
                             D .P. Marshall Jr.
                             United States District Judge

                                 9 &tt-M-~    J.-0 '9
